DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims

This action is in response to the application filed 11/16/2018. Claims 7-9,16-18 are pending and are examined.

Information Disclosure Statement

The information disclosure statement dated 08/26/2021 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 7 and 16 are drawn to a method and apparatus. Therefore, they are within the four enumerated statutory categories. Step1 : Yes.

	Step 2A: Prong One: In the instant case, claims 7 and 16 are directed to  “using vehicle diagnosis equipment”. Claims 7 and 16 are directed to the abstract idea of “using steps to grant usage permission of the vehicle diagnosis equipment” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claims 7 and 16  recites “receiving login information… wherein the login information includes user account information;
acquiring account balance information according to the user account information;
determining whether the account balance is greater than a preset amount or not, and returning login success information… if the account balance is greater than the preset amount. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A: Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “vehicle diagnosis equipment ”,   represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the vehicle diagnosis field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implementing the acts of receiving login information… wherein the login information includes user account information;
acquiring account balance information according to the user account information;
determining whether the account balance is greater than a preset amount or not, and returning login success information… if the account balance is greater than the preset amount. The claim is not patent eligible.
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of receiving login information… wherein the login information includes user account information;
acquiring account balance information according to the user account information;
determining whether the account balance is greater than a preset amount or not, and returning login success information… if the account balance is greater than the preset amount using computer technology (e.g. vehicle diagnosis equipment ). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Step  2B: No.
Hence, claims 7 and 16  is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madigan et al (WO 2018048870).

As regards claims 7 and 16, Madigan discloses receiving login information sent by a vehicle diagnosis equipment, wherein the login information includes user account information;[0028]
acquiring account balance information according to the user account information;[0069]
determining whether the account balance is greater than a preset amount or not, and returning login success information to the vehicle diagnosis equipment if the account balance is greater than the preset amount.[0069]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 9 ,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al (WO 2018048870) above, and further in view of Bodin (US PGPub 2004/0117195).

As regards claims 8 and 17, Madigan discloses receiving usage charges information and a request for ending use sent by the vehicle diagnosis equipment; [0101]
deducting an amount corresponding to the usage charges from the account balance according to the request for ending use; [026,040] and
Madigan does not expressly disclose performing an automatic profit distribution according to a profit distribution rule, and returning settlement success information to the vehicle diagnosis equipment.
Bodin discloses performing an automatic profit distribution according to a profit distribution rule, and returning settlement success information to the vehicle diagnosis equipment.[0076,0080]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Bodin in the device of Madigan. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 9 and 18, Madigan discloses monitoring the account balance information;[0039]
acquiring changed account balance information when a change of the account balance information is detected;[0106, Fig 7A]
determining whether the changed account balance information is greater than the preset amount or not;[0069]  and
sending the abnormal prompt information and the account balance change information to the vehicle diagnosis equipment, in order that the vehicle diagnosis equipment prompts the user and returns a processing result of the user.[0070,0167]

Conclusion
Additional prior art not used in this rejection includes Shipman et al  (PGPub 2017/0262815). Shipman recites embodiments disclosed for facilitating Do-It-Yourself (DIY) repairs. In the context of a method, an example embodiment includes receiving, by an experience-based repair service (EBRS) host system, vehicle diagnostic information identifying one or more vehicle problems. This example embodiment of the method further includes evaluating the vehicle diagnostic information, generating, based on the evaluation of the vehicle diagnostic information, required part types and required tools for addressing the one or more vehicle problems, and generating, based on the evaluation of the vehicle diagnostic information, recommended part types for addressing the one or more vehicle  problems. Finally, this example embodiment of the method further includes causing presentation of an interface facilitating purchase of required parts from each of the generated required part types, the required tools, and recommended parts from each of the generated recommended part types. Corresponding apparatuses and computer program products are also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698